Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 24 May 2021 is acknowledged.  The traversal is not persuasive because Applicant cited portions of the MPEP concerned with restriction in applications filed under 35. U.S.C. 111(a) (as opposed to the portions concerned with restrictions under unity of invention).
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over U.S. 2016/0175940 A1 (“Lindahl ‘940”) in view of JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”).
Lindahl ‘940 has a common coinventor with the instant application. Based upon the earlier effectively filed date of the reference, it is available as prior art under 35 U.S.C. 102(a)(1).  
Applicant may overcome any prior art rejection relying on at least the reference Lindahl ‘940 by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Considering claims 1, 2, 5, and 7, Lindahl ‘940 discloses a coated cutting tool comprising a substrate and a multilayered coating deposited thereupon, wherein the coating comprises, sequentially from the substrate, a lower TiCxN1-x layer exhibiting TC(4 2 2) ≥ 3.5, wherein 0.4≤x≤0.6; an α-Al2O3 layer exhibiting TC (0 0 1 2) ≥ 7.2; and an upper layer of TiC, TiN, and the like (Lindahl ‘940 ¶ 0006, 0007, 0012, 0013, 0015, and 0021).  As such, Lindahl ‘940 reads on all limitations of claims 1, 2, 5, and 7, except for limitation of claim 1 re: the TiCyN1-y layer having TC (111) ≥ 3.
JP ‘538 teaches an uppermost titanium carbonitride layer for hard inorganic coatings, wherein the outer surface of the uppermost TiCN layer 1) has a composition of TiC1-xNx (where x is from 0.40 to 0.98) and 2) is constituted of TiCN grains exhibiting a particular crystalline alignment.  Re: the composition, TiC1-xNx (where x is from 0.40 to 0.98) overlaps the claimed range of TiCyN1-y (where 0.4 ≤y ≤ 0.85).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Re: the grain orientation of the uppermost TiCN layer, JP ‘538 teaches that more than 50% of the outer surface of the uppermost TiCN layer is constituted by TiCN grains whose respective <1 1 1> orientations are angled at less than 15o relative to the direction normal to the outer surface (n.b. <1 1 1> orientation is the direction orthogonal to the (1 1 1) crystalline plane) (JP ‘538 ¶ 0006, 0007, 0046, 0047, and Fig. 4).  By simple geometric manipulations, this would mean that more than 50% of the outer surface is constituted by TiCN grains whose respective (1 1 1) crystalline planes are inclined at most 15o relative to the outer surface of the uppermost TiCN layer (id. ¶ 0047).  
Although JP ‘538 does not characterize the texture coefficient of the uppermost TiCN layer, the aforementioned teaching in JP ‘538 re: orientation of the TiCN grains serve as a proxy for the claimed texture coefficient.  As the claimed TC(1 1 1) is possible only when a significant amount of crystal grains are oriented to exhibit the (1 1 1) plane, and as alignment of the (1 1 1) plane to be parallel necessarily preclude other crystalline planes of a TiCN grain to be parallel to the outer surface, the teaching of JP ‘538 is considered to have suggested increasing TC(111) to the extent enabling the production of a TiCN layer having the claimed texture coefficient.  It is further noted that such an viz. to minimize the angle of inclination between the respective (1 1 1) crystalline planes of the TiCN grains and the outer surface of coated tool) is also the main aim of the present invention (inst. app. spec. pg. 2 line 25-30), with the only difference being whereas JP ‘538 relates angle of inclination between the (1 1 1) crystalline planes and the outer surface of the coated tool, the instant application couches this minimization of angle of inclination between the crystalline planes and the substrate (which is parallel to the outer surface of the coated tool).  Both Lindahl ‘940 and JP ‘538 are analogous, as both references are directed to hard coatings located on cutting tools.  Given that Lindahl ‘940 broadly discloses usage of TiCN for its upper layer, person having ordinary skill in the art has reasonable expectation of success that the particular TiCN coating taught in JP ‘538 could be used as the upper layer in Lindahl ‘940.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the specific type of TiCN layer taught in JP ‘538 for the upper layer of Lindahl ‘940, as JP ‘538 teaches that this particular TiCN layer (with high orientation of (1 1 1) plane inclined at a low angle) improves chipping resistance and prolongs service life (JP ‘538 ¶ 0011).  Lindahl ‘940 in view of JP ‘538 thus renders obvious claims 1, 2, 5, and 7.
Considering claim 3, JP ‘538 teaches that the thickness of the uppermost TiCN layer is 1 to 10 µm (id. ¶ 0009).
Considering claim 4, Lindahl ‘940 discloses that the α-Al2O3 layer has thickness of 3 to 7 µm (Lindahl ‘940 ¶ 0011).
Considering claim 6, Lindahl ‘940 discloses that the lower TiCN layer has thickness of 5 to 12 µm (id.
Considering claims 8 and 9, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane and lower TiCN layer exhibiting primarily(4 2 2 ) plane, the limitations of claims 8 and 9 are considered met.
Considering claim 10, the aforementioned thicknesses total to 9 to 29 µm.
Considering claim 11, Lindahl ‘940 discloses the usage of cemented carbide (id. ¶ 0017).

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,871,850 A (“Moriguchi”) in view of JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”).
Considering claims 1 and 11, Moriguchi discloses a coated hard metal that may be used as a cutting tool, wherein the coated hard metal comprises a base material such as cemented carbide and a multilayered coating deposited thereupon (Moriguchi abs.).  Specifically, Moriguchi discloses that the multilayered coating includes an inner layer 2, an intermediate layer 3 of α-Al2O3, and an outer layer 4 of carbonitride of Ti, wherein content of C:N in the outer layer 4 ranges from 5:5 to 7:3 (id. col. 11 line 27-28 and col. 10 line 45-49).  Moriguchi further discloses that the maximum peak strength of X-ray diffraction of the outer layer could be one attributed to the (1 1 1) plane (id.
JP ‘538 teaches an uppermost titanium carbonitride layer for hard inorganic coatings, wherein the outer surface of the uppermost TiCN layer 1) has a composition of TiC1-xNx (where x is from 0.40 to 0.98) and 2) is constituted of TiCN grains exhibiting a particular crystalline alignment.  Re: the grain orientation of the uppermost TiCN layer, JP ‘538 teaches that more than 50% of the outer surface of the uppermost TiCN layer is constituted by TiCN grains whose respective <1 1 1> orientations are angled at less than 15o relative to the direction normal to the outer surface (n.b. <1 1 1> orientation is the direction orthogonal to the (1 1 1) crystalline plane) (JP ‘538 ¶ 0006, 0007, 0046, 0047, and Fig. 4).  By simple geometric manipulations, this would mean that more than 50% of the outer surface is constituted by TiCN grains whose respective (1 1 1) crystalline planes are inclined at most 15o relative to the outer surface of the uppermost TiCN layer (id. ¶ 0047).  
Although JP ‘538 does not characterize the texture coefficient of the uppermost TiCN layer, the aforementioned teaching in JP ‘538 re: orientation of the TiCN grains serve as a proxy for the claimed texture coefficient.  As the claimed TC(1 1 1) is possible only when a significant amount of crystal grains are oriented to exhibit the (1 1 1) plane, and as alignment of the (1 1 1) plane to be parallel necessarily preclude other crystalline planes of a TiCN grain to be parallel to the outer surface, the teaching of JP ‘538 is considered to have suggested increasing TC(111) to the extent enabling the production of a TiCN layer having the claimed texture coefficient.  It is further noted that such an alignment of the TiCN grains (viz. to minimize the angle of inclination between the respective (1 1 1) crystalline planes of the TiCN grains and the outer surface of coated tool) is also the main aim of the present invention (inst. app. spec. pg. 2 line 25-30), with o relative to the outer surface, as JP ‘538 teaches that TiCN layer with high orientation of (1 1 1) plane inclined at a low angle improves chipping resistance and prolongs service life (JP ‘538 ¶ 0011).  Moriguchi in view of JP ‘538 renders obvious claims 1 and 11.
Considering claim 3, Moriguchi discloses that the outer layer 4 of TiCN has thickness of 5 to 100 µm, with examples of layers having 10 µm (Moriguchi col. 3 line 41-47 and Table 1).
Considering claim 4, Moriguchi discloses that the Al2O3 layer 3 has thickness of 0.5 to 20 µm (id. 
Considering claim 9, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane, the limitation of claim 9 is considered met.
Considering claim 10, total thickness of layers 2, 3 and 4 is 5.6 to 125 µm (id. col. 3 line 41-47), which overlaps the claimed range.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi and JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”), as applied to claim 1 above, and further in view of WO 2014/198881 A1 (“Bjormander”).
Considering claim 2, Moriguchi as discussed above is silent regarding crystalline orientation of the α-alumina layer.
It is known in the art of coated cutting tools to align the grains of an α-alumina layer to exhibit TC (0 0 12) of greater than 4 (Bjormander pg. 4 line 18-20).  Bjormander is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use α-alumina exhibiting TC (0 0 12) > 4 for the middle layer 3 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to utilize α-alumina having such a grain orientation for improved wear resistance.
	
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi and JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”), as applied to claim 1 above, and further in view of U.S. 2012/0275870 A1 (“Paseuth”).
Considering claims 5-7, Moriguchi as discussed above is silent regarding composition and grain orientation of TiCN located in the lower layer 2 thereof.
It is known in the art of coated cutting tools to place a layer of TiCN having composition of TiCxN1-x (with 0.65 ≤ x ≤ 0.90) and having (4 2 2) plane as the primary reflection plane underneath a layer of α-alumina (Paseuth ¶ 0046 and 0050).  Paseuth is analogous, as it is directed to a coated cutting tool.  Person having ordinary skill in the art would have been motivated to use TiCN layer of Paseuth for the lower layer 2 in the multilayered coating of Moriguchi, as such a material known in the art for coated cutting tools.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to have used such a layer for improved wear resistance and chipping resistance.
This layer is taught to have thickness of 7 – 13 µm (Paseuth ¶ 0047), which is within the range required by claim 6.
Considering claim 8, given that the hardness is directly attributable to the crystalline orientation, and given that the combination of the prior art also has an outer TiCN layer exhibiting primarily (1 1 1) plane and lower TiCN layer exhibiting primarily(4 2 2 ) plane, the limitation of claim 8 is considered met.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 11are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,987,687 in view of Horiguchi and JP 2009/056538 A (referenced below using its machine translation, henceforth “JP ‘538”).  Claims 1-8 of U.S. ‘687 recite limitations found in claims 1-7 and 11 (e.g. re: α-alumina layer and its grain orientation, lower TiCN layer and its grain orientation, etc.).  While no claims are directed to an uppermost TiCN layer, the usage of such a layer on a coating comprising a lower layer of TiCN and intermediate layer of α-alumina is known, per the teachings of Horiguchi and JP ‘538.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781